Exhibit 10.1
 
 




_____________________________________


JDONE LLC


“LANDLORD”






AND




DDI CREATIONS, LLC


____________
“TENANT”






FOR THE FREESTANDING
BUILDING LOCATED AT


4440 GARFIELD ST, DENVER CO 80216






















Dated: November 5, 2014
 
Initials ______ / ______
 
Page 1

--------------------------------------------------------------------------------

 
 
 
 
LEASE
 
BASIC LEASE TERM SHEET
 
RENTABLE SQUARE FEET
 
OF THE PREMISES:
1850  square feet located at 4440 GARFIELD ST. DENVER CO 80216
LEASE COMMENCEMENT DATE:
5 NOVEMBER 2014
   

 
LANDLORD:                                    JDONE LLC
                                                                                                


 Notice Address:                              Corey Wiegand, CEO, Home Treasure
Finders, Inc., 4318 TENNYSON ST. DENVER, CO 80212


TENANT:                                         4440 GARFIELD LLC


LEASE TERM:
Lease Commencement Date: 5 NOVEMBER 2014




 
Lease Expiration Date: 5 NOVEMBER 2018



 Lease Term: 4 years


BASE RENT:
Payable in monthly installments as follows:



Months 1-48                 =           $4,000.00

   



Security Deposit:                  $4,000.00


 
______________                     ________________
Landlord                                        Tenant
                                                      


 
Initials ______ / ______
 
Page 2

--------------------------------------------------------------------------------

 
 
GUARANTOR :                                                        Name: DDI
CREATIONS LLC
 Notice Address:                                                            4440
GARFIELD ST., DENVER CO 80216


THIS BASIC LEASE TERM SHEET, together with the General Provisions in Part II and
any Exhibits as Part III, all constitute the entire lease between Tenant and
Landlord for the Leased Premises, made and entered into as of the Lease Date.


LEASE


           This Lease Agreement (“ Agreement ” or “ Lease ”) is made this 5TH
day of  NOVEMBER 2014, between JDONE LLC., a corporation organized under the
laws of Colorado, having its principal office at 4318 Tennyson Street, Denver,
CO 80212 (“ Landlord ”), and _______ DDI CREATIONS LLC __________ , a
corporation organized under the laws of Colorado, having its principal office at
4440 GARFIELD ST. , DENVER, CO 80216(“ Tenant ”), each individually a “Party,”
and collectively, the “Parties”).


RECITALS


WHEREAS, Landlord is the owner of the real property described as the real
property and improvements located at 4440 Garfield St. Denver, CO 80216, Denver
County, State of Colorado; and


WHEREAS, Tenant is licensed as a marijuana business pursuant to applicable state
and local law; and


WHEREAS, this Agreement sets forth the terms upon which Tenant shall lease the
Leased Premises from Landlord, and guarantees Tenant’s obligations under the
lease.


NOW, THEREFORE, and in consideration of the mutual covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged and accepted, the parties hereby agree as follows:




AGREEMENT


1.  
LEASED PREMISES.

 
a.  
In consideration of the payment of the rent and the performance of the promises
by the Tenant, the Landlord does hereby lease to the Tenant the certain real
property consisting of approximately 1,800 square feet of space located at 4440
GARFIELD ST. DENVER, CO 80216 (“ Leased Premise” ) , together with the other
improvements now or hereafter located thereon (“ Improvements ”) .   Please
refer to Exhibit A for an approximate floor plan of the lease area

 
b.  
The Improvements leased hereunder, together with all Landlord’s right, title,
and interest, if any, in and to all easements and other appurtenances thereto,
are demised and let subject to (a) the rights of any parties in possession
thereof and the existing state of the title thereof as of the commencement of
the term of this Lease, (b) any state of facts which an accurate survey or
physical inspection thereof might show, (c) all zoning regulations,
restrictions, rules, and ordinances, building restrictions and other laws and
regulations now in effect or hereafter adopted by any governmental authority
having jurisdiction, and (d) with respect to the Improvements, their condition
as of the commencement of the term of this Lease, without representation or
warranty by Landlord. Tenant represents to Landlord that Tenant has examined the
title to and the physical condition of the Leased Premises prior to the
execution and delivery of this Lease and has found the same to be satisfactory
for all purposes hereof, and Tenant accepts the title and condition of the
Leased Premises in their respective, present condition “as is.”

 
c.  
Landlord makes no representation or warranty with respect to the condition of
the Leased Premises or its fitness or availability for any particular use, and
Landlord shall not be liable for any latent or patent defect therein.

 
Initials ______ / ______
 
Page 3

--------------------------------------------------------------------------------

 


2.  
LEASE TERM.

 
a.  
The Lease term shall be 4 years, commencing on NOVEMBER 5, 2014, and terminating
on the 31ST day of  OCTOBER 2018, unless the term hereof shall be sooner
terminated as hereinafter provided (“ Lease Term ”). Thereafter, Tenant shall
have the right and option to extend the terms of this Lease for
one extended terms of two years (“ Extended Term ”) unless and until
the terms of this Lease shall be sooner terminated pursuant hereto.
Such Extended Term shall commence on the day immediately succeeding the
expiration date of the Primary Lease Term and shall end at midnight of the day
immediately preceding the second anniversary of the first day of such Term. Each
subsequent Extended Term shall commence on the day immediately succeeding the
expiration date of the next preceding Extended Term, and shall end at midnight
on the day immediately preceding the second anniversary of the first day of
such Term. Tenant shall exercise each such option to extend the terms of
this Lease by giving notice in writing to Landlord at least 180 days prior to
the end of the term of this Lease then in effect. The giving of such written
notice by Tenant to Landlord and written approval of such notice by Landlord
shall automatically extend the terms of this Lease for an Extended Term, and no
instrument of renewal need be executed. In the event that Tenant fails to give
such notice to Landlord, this Lease shall automatically terminate at the end of
the term of this Lease then in effect and Tenant shall have no
further option to extend the terms of this Lease. In the event that Tenant does
not exercise its option to extend the term of this Lease for an Extended Term,
as provided in this paragraph, then Landlord shall have the right during the
remainder of the term of this Lease then in effect to advertise the availability
of the Leased Premises for sale or for reletting.

 
b.  
Delay . If delivery of possession of the Leased Premises shall be delayed beyond
the Commencement Date, Landlord shall not be liable to Tenant for any damage
resulting from such delay, and Tenant's obligation to pay Rent, as hereinafter
defined (unless such delay is due to Tenant), shall be suspended and abated
until possession of the Leased Premises is delivered to Tenant. In the event of
such a delay, it is understood and agreed that the Commencement Date shall be
postponed until delivery of possession and that the Termination Date shall be
correspondingly extended.

 
3.  
RENT AND SECURITY DEPOSIT.

 
a.  
Base Rent. Tenant shall pay to Landlord the base rent for the Leased Premises
(“Base Rent)” as follows:

 
Month
1-48                                                                 =           $4,000.00


 b.  
Payment Method. Base Rent shall be payable in advance, and must be received by
Landlord on or before twelve o’clock noon on the 5th day of each calendar month,
except that the first monthly installment of Base Rent shall be due and payable
upon execution of this Lease by Tenant. Base Rent and all Additional Rent as
provided for under this Lease shall be paid promptly when due, in cash or by
check, in lawful money of the United States of America, without notice or demand
and without deduction, diminution, abatement, counterclaim or set-off of any
amount or for any reason whatsoever payable to J Done, LLC, and delivered to its
offices at the address stated in Section 31 herein or to such other person and
place as may be designated by notice in writing from Landlord to Tenant from
time to time. If Tenant shall present to Landlord more than twice during the
Term checks or drafts not honored by the institution upon which they are issued,
then Landlord may require that future payments of Rent and other sums thereafter
payable be made by certified or cashier's check and pursue any other remedies
contained herein or permitted by law.

 
c.  
Net Lease. This Lease, as expressly provided herein, is and shall be construed
as a "net lease," and Tenant shall pay to Landlord, throughout the Term of this
Lease, the Rent without abatement, deduction or set-off (except as expressly
provided in this Lease); all other charges described herein; and under no
circumstances or conditions, whether now existing or hereafter arising, or
whether or not beyond the present contemplation of the parties, shall Landlord
be required to make any payment or provide any services of any kind whatsoever
or be under any other obligation or liability except as expressly provided in
this Lease.

 
d.  
Determining Rent . It is agreed by Landlord and Tenant that no rent for the use,
occupancy or utilization of the Leased Premises shall be, or is, based in whole
or in part on the net income or profits derived by any person from the Building
or the Leased Premises, and Tenant further agrees that it will not enter into
any sublease, license, concession or other agreement for any use, occupancy or
utilization based in whole or in part on the net income or profits derived by
any person from the Leased Premises so leased, used, occupied or utilized.
Nothing in the foregoing sentence, however, shall be construed as permitting or
constituting Landlord's approval of any sublease, license, concession, or other
use, occupancy, or utilization agreement not otherwise approved by Landlord in
accordance with the provisions of Section 11 hereof.

 
Initials ______ / ______
 
Page 4

--------------------------------------------------------------------------------

 
 
e.  
Security Deposit.

 
f.  
The Tenant shall deposit with the Landlord the sum of  $4,000.00 as a security
deposit, which total amount shall be held by Landlord as security for the
faithful performance by Tenant of all the terms, covenants and conditions of
this Agreement, including attorney’s fees and costs incurred.

 


ii.  
If Tenant is in default with respect to this Agreement, including but not
limited to, the payment of Base or Additional Rent, Landlord may, at its option,
use, apply or retain all or any part of this security deposit for the payment of
any amount which Landlord may spend or become obligated to spend by reason of
Tenant’s default, or to compensate Landlord for any other loss or damage which
Landlord may suffer by reason of Tenant’s default, including attorney’s fees and
costs incurred.  Tenant’s failure to replace any amount so used within five (5)
days from Landlord’s written demand, shall be a material breach of this
Agreement.  Landlord shall not be required to keep this security deposit
separate from its general funds, and Tenant shall not be entitled to interest on
such deposit.

 
iii.  
Within sixty (60) days after termination of this Agreement or surrender and
acceptance of the Leased Premises, whichever occurs last, Landlord shall return
to Tenant the full security deposit or in the event that actual cause exists for
retaining any portion of the security deposit, the Landlord shall provide the
Tenant with a written statement listing the exact reasons for the retention of
any portion of the security deposit. When the statement is delivered, it shall
be accompanied by payment of the difference between any sum deposited and the
amount retained. The Landlord is deemed to have complied with this Section by
mailing said statement and any payment required to the last known address of the
Tenant. Nothing in this Section shall preclude the Landlord from retaining the
security deposit for nonpayment of rent, abandonment of the Leased Premises, or
nonpayment of utility charges, build out costs, repair work, or cleaning
contracted for by the tenant.

 
h.  
Upon cessation of Landlord’s interest in the Leased Premises, whether by sale,
assignment, death, appointment of a receiver, or otherwise, the person in
possession of the security deposit, including but not limited to the Landlord,
his agent, or his executor, shall, within a reasonable time:

 
1.  
Transfer the funds, or any remainder after lawful deductions, to the Landlord's
successor in interest and notify the Tenant by mail of such transfer and of the
transferee's name and address; or



2.  
Return the funds, or any remainder after lawful deductions, to the Tenant.



3.  
Upon compliance with this subsection, the person in possession of the security
deposit shall be relieved of further liability.



i.  
Upon receipt of transferred funds under this Section, the transferee, in
relation to such funds, shall be deemed to have all of the rights and
obligations of a Landlord holding the funds as a security deposit.

 
j.  
Late Charge.  In the event any payment required hereunder is not made within ten
(10) business days of the date due, a late charge in the amount of five  hundred
dollars ($500.00) shall be automatically charged to Tenant and due
immediately.  Acceptance of the late charge payment by Landlord shall not
constitute a waiver of Tenant’s default with respect to such overdue amount, nor
prevent Landlord from exercising any of its other rights and remedies granted by
law or this Agreement.

 
Initials ______ / ______
 
Page 5

--------------------------------------------------------------------------------

 
 
4.  
Building Operating Costs.

 
a.  
Additional Landlord’s Rights. Landlord reserves the right from time to time
without unreasonable interference with Tenant's use to install, use, maintain,
repair and replace pipes, ducts, conduits, wires and appurtenant meters and
equipment for service to other parts of the Building above the ceiling surfaces,
below the floor surfaces, within the walls and in the central core areas, and to
relocate any pipes, ducts, conduits, wires and appurtenant meters and equipment
included in the Leased Premises which are located in the Premises or located
elsewhere outside the Premises, and to expand the Building and to do and perform
such other acts and make such other changes in, to or with respect to the Common
Areas and Building as Landlord may, in the exercise of sound business judgment,
deem to be appropriate.

 
5.  
REPAIRS, MAINTENANCE AND UTILITIES.
 
a.  
Tenant will, at its own cost and expense, pay all charges incurred for any
utility services metered to the Leased Premises and keep in good repair and
condition, the interior of the Leased Premises. Tenant's obligation shall
include non-capital expenditures to the interior walls, glass, electrical,
heating, ventilation and air conditioning systems, plumbing, pipes, fixtures and
other equipment. Tenant shall also keep the sidewalks, doorways, and public area
in front of and around the Leased Premises free from dirt, debris and snow. If
Tenant fails to perform any duty described above, the Landlord may give notice
of such failure.  If the duty is not performed by the Tenant within thirty (30)
days after written notice (or within a reasonable shorter period in the case of
emergency), the Landlord may perform the repair of maintenance work and charge
the Tenant for any expense incurred. The Tenant shall pay the expense incurred
within thirty (30) days. Landlord and Landlord's agents and representatives
shall have the right to enter and inspect the Leased Premises at any time during
reasonable business hours, for the purpose of ascertaining the condition of the
Leased Premises or in order to make such repairs, additions or alterations as
may be required to be made by Tenant or Landlord under the terms of this Lease,
provided, however, that Landlord and Landlord’s agents and representatives shall
not unreasonably interfere with Tenant’s business upon the Leased Premises and
any entrance and inspection shall be in accordance with applicable state and
local law. At the termination of this Lease, Tenant shall deliver up the Leased
Premises with all improvements located thereon in good repair and condition,
ordinary wear and tear excepted, and will deliver all keys thereto at the office
of the Landlord. Tenant shall be responsible for any damage caused by any act of
negligence of Tenant, its employees, agents, licensees or contractors. The
maximum amount of Tenant repair and maintenance expense shall be capped at a
maximum amount of $20,000 per year.
 
 

 


b.  
Tenant assumes responsibility for all exterior and interior maintenance such as,
but not limited to, heating and air conditioning equipment, plumbing and sewers,
mechanical systems, and electrical repairs. In addition Tenant agrees, at
Tenant’s expense, to do or provide the following:

 
1.  
All repairs and alterations to the Leased Premises, whether structural or
non-structural, and the facilities and systems thereof, the need for which
arises out of (i) Tenant’s use or occupancy of the Leased Premises (except for
those repairs that are the obligation of Landlord to maintain per this Lease),
(ii) the installation, removal, use or operation of Tenant’s property (i.e.,
leasehold improvements and personal property), (iii) the moving of Tenant’s
property in or out of the Premises, or (iv) the act, omission, misuse or
negligence of Tenant, its agents, contractors, employees or invitees.

 
2.  
To lock and secure the Premises.

 
3.  
To close all operable openings and to maintain a minimum temperature of 50
degrees to prevent freezing.

 
4.  
Landscaping services for the grounds and Common Areas (i.e. back yard and
parking lot).

 
5.  
Snow removal and sweeping service as necessary for walk and parking.

 
6.  
Trash removal from the Building disposal units.

 
Initials ______ / ______
 
Page 6

--------------------------------------------------------------------------------

 
 
7.  
To shampoo carpet, if any, every eighteen (18) months during the Lease Term and
any extensions thereof.

 
8.  
To keep the Leased Premises in good order, condition and repair, including but
not limited to,
 all facilities and equipment, fixtures, interior walls, interior surfaces of
exterior walls,
 ceilings, floors, doors, glass and entrances located within the Leased
Premises, and avoid any
 act or neglect which shall unduly increase the expenses incurred by Landlord.

 
9.  
Tenant agrees to repair any damage to the Leased Premises or the Building caused
by or in connection with the installation or removal of any personal property,
fixtures, improvements or additions, including repairing the floor and patching
and repainting the walls, all to Landlord’s reasonable satisfaction, all at
Tenant’s expense.

 
10.  
Upon the expiration or earlier termination of this Lease Agreement, Tenant shall
surrender the Leased Premises in a good, clean and usable condition, ordinary
wear and tear and damage excepted. Tennant shall not remove leasehold
improvements and shall abide by the provisions of Section 8 of this lease.
Tenant shall indemnify the Landlord against any loss or liability resulting from
an uninsured or insured but unpaid loss or delay by Tenant in surrendering the
Leased Premises, including any claims made by a succeeding tenant related to
such delay.

 
11.  
Landlord shall not be liable for, and Tenant shall not be entitled to, any
offset, abatement or reduction of rent or of any other monies payable to
Landlord by reason of Landlord’s failure to furnish any services when such
failure is caused by accidents, breakage, repairs, strikes, lockouts or other
labor disputes of any character, or by any other cause beyond the reasonable
control of Landlord. Landlord shall not be liable under any circumstances for
loss of or damage to property caused by failure to furnish any of the services,
unless such failure was due to Landlord’s negligence or intentional conduct.
Landlord reserves the right to suspend services as may be required for
maintenance, repair, replacement or emergency.

 
 
6.  
USE AND HAZARDOUS MATERIALS.

 
a.  
Tenant will be using the Leased Premises for a retail marijuana cultivation
facility and/ or a medical marijuana optional premise cultivation facility, as
that term may be defined under Colorado law. Tenant shall not use or permit the
Leased Premises to be used for any other purpose without the prior written
consent of Landlord, which consent will not be unreasonably withheld.
Notwithstanding anything contained in the Lease to the contrary, the Landlord
acknowledges, agrees and understands that the Tenant and any Subtenant are
operating a retail marijuana cultivation facility and/or medical marijuana
optional premise cultivation facility (as that term may be defined or described
under relevant Colorado law) and are entitled to possess, cultivate, distribute,
transport, and/or acquire marijuana under applicable state law and Landlord
hereby authorizes such use. The use and sale of marijuana for recreational and
medical use is currently permitted pursuant to Article XVIII, § 16 of the
Colorado Constitution; (b) The Colorado Retail Marijuana Code, C.R.S. §
12-43.4-101, et seq.; the Colorado Medical Marijuana Code, C.R.S. § 12-43.3-101,
et seq. and all applicable state and local laws, ordinances, resolutions, and
regulations promulgated thereto (“ Colorado Marijuana Code ”). As a condition of
such use, Tenant shall maintain appropriate licensing or applications in good
standing as required by the Colorado Marijuana Code and at all times operate
Tenant’s business within the limits allowed by the Colorado Marijuana Code. Any
action or non-action by the Tenant that results in any criminal prosecution,
nuisance action, or suspension, revocation or non-renewal of a license shall be
considered a material breach of the Lease and subject the Tenant to all rights
and remedies of the Landlord in the event of breach. Tenant shall promptly
comply with all Landlord or government orders and directives for the correction,
prevention, and abatement of nuisances in or upon, or connected with the Leased
Premises, all at Tenant's sole expense.  Excepting for the stated use above,
Tenant shall not permit the Leased Premises to be used in any way which would,
in the opinion of the Landlord, be extra hazardous or which would in any way
increase or render void  the fire insurance on the premises.

 
Initials ______ / ______
 
Page 7

--------------------------------------------------------------------------------

 
 
b.  
Tenant shall not use, handle, store or dispose of any oil (excluding oils
derived from the marijuana plant), hazardous or toxic substances, materials or
wastes (excluding marijuana) (collectively “ Hazardous Materials ”) in, under,
on or about the Leased Premises except for such storage and use consented to by
Landlord in advance which consent may be withheld in Landlord's reasonable
discretion. Any Hazardous Materials in the Leased Premises, and all containers
therefor, shall be used, kept, stored and disposed of in conformity with all
applicable laws, ordinances, codes, rules, regulations and orders of
governmental authorities. If the transportation, storage, use or disposal of
Hazardous Materials anywhere on the Leased Premises in connection with Tenant's
use of the Leased Premises results in (1) contamination of the soil or surface
or ground water or (2) loss or damage to person(s) or property, then Tenant
agrees (i) to notify Landlord immediately of any contamination, claim of
contamination, loss or damage, (ii) after consultation with and approval by
Landlord, to clean up all contamination in full compliance with all applicable
statutes, regulations and standards, and (iii) to indemnify, defend and hold
Landlord harmless from and against any claims, suits, causes of action, costs
and fees, including, without limitation, attorneys' fees, arising from or
connected with any such contamination, claim of contamination, loss or damage.
This provision shall survive the termination of this Lease. No consent or
approval of Landlord shall in any way be construed as imposing upon Landlord any
liability for the means, methods, or manner of removal, containment or other
compliance with applicable law for and with respect to the foregoing. The terms
of this Section shall apply to any transportation, storage, use or disposal of
Hazardous Materials irrespective of whether Tenant has obtained Landlord's
consent therefor but nothing in this Lease shall limit or otherwise modify the
requirement of obtaining Landlord's prior consent as set forth in the first
sentence of this Section.

 
7.  
INSURANCE.

 
a.  
Tenant shall, at Tenant’s sole cost and expense, provide the following
insurance:

 
1.  
Fire and extended coverage insurance on the building, improvements, and
equipment on the premises for their full replacement cost.

 
2.  
Fire and extended coverage insurance on Tenant’s contents and other property for
their full replacement cost.

 
3.  
Comprehensive general liability coverage in the amount of at least two million
dollars ($2,000,000.00) per incident.

 
4.  
Business Interruption  Coverage.
 
5. Worker’s compensation insurance covering all persons employed in connection
with any work done on or about the Leased Premises with respect to which claims
for death or bodily injury could be asserted against Landlord, Tenant, or the
Leased Premises.

 
 6. 
Primary insurance coverage for all of Tenant’s leasehold improvements and
personal property in or about the Leased Premises or the Building in an amount
not less than ninety percent (90%) of the replacement cost thereof, providing
broad from fire and extended coverage, sprinkler leakage, vandalism and
malicious mischief.  Landlord shall be named as an additional insured and shall
be entitled to recover thereunder for any loss occasioned to Landlord by reason
of Tenant’s negligence.  Any proceeds shall be used for the repair or
replacement of leasehold improvements or personal property damaged or destroyed
during the Lease Term.

 
7.  
Such other insurance as reasonably required by Landlord.

 
a.  
All such insurance shall name Landlord as an additional insured; shall provide
for notification to Landlord at least (30) days prior to any termination of
coverage; shall be in form, coverage, amounts, and in companies acceptable to
Landlord; and copies of all such policies and current certificates of insurance
shall be provided to and deposited with Landlord at all times.

 
b.  
All casualty insurance shall be payable to Landlord but may be used by Tenant to
reconstruct the damaged premises, so long as such proceeds and additional sums
deposited by Tenant with Landlord are sufficient to restore the premises in
Landlord’s reasonable judgment.
 
c. All business interruption insurance shall be payable to the Landlord but may
be used by the Tennant to reconstruct the damaged premises so long as such
proceeds and additional sums deposited by the Tennant with the Landlord are
sufficient to restore the premises in landlord’s reasonable  judgment.

 
Initials ______ / ______
 
Page 8

--------------------------------------------------------------------------------

 
 
d.  
Tenant shall increase its insurance coverage, as required, but not more
frequently than each calendar year if, in the opinion of the Landlord or any
mortgagee of Landlord, the amount of public liability and/or property damage
insurance coverage at that time is not adequate.

  
 
8.  
CHANGES, ALTERATIONS, AND NEW CONSTRUCTION BY THE TENANT.

 
a.  
Tenant's Right To Make Alterations. Tenant, at its sole cost and expense, shall
have the right, at any time and from time to time during the term of this Lease,
to make changes and alterations to the Leased Premises (“Tenant Changes”),
subject, however, in all cases, to the following:

 
1.  
Landlord's prior written consent, which consent shall not be unreasonably
withheld;

 
2.  
No Tenant Change shall be undertaken until the Tenant shall have procured and
paid for all required permits and authorizations of all municipal departments
and governmental subdivisions having jurisdiction; and, at Tenant's expense, the
Landlord shall join in application for such permits and authorizations whenever
such action is necessary provided Tenant bears all costs borne by Landlord in
joining the application.

 
3.  
The cost of any Tenant Change shall be paid in cash or its equivalent by the
Tenant, so that the Leased Premises shall at all times be free of liens for
labor or materials supplied or claimed to have been supplied to
the Leased Premises.

 
4.  
Except with respect to any Tenant's Property, any such Tenant Change shall
immediately upon incorporation into the Leased Premises be and become the
property of the Landlord, subject to the leasehold rights of the Tenant
hereunder.

 
b.  
If Landlord permits any Alterations, then prior to the commencement of those
Alterations, Tenant shall deliver to Landlord certificates (and copies of the
policies if requested by Landlord) issued by insurance companies qualified to do
business in the state where the Leased Premises are located evidencing that
workmen’s compensation, general liability insurance and property damage
insurance, builder’s risk coverage (if applicable) all in amounts, with
companies and on forms satisfactory to Land­lord, are in force and maintained by
all such con­tractors and subcontractors engaged by Tenant to perform the
work.  All such policies shall name Landlord as an additional insured and shall
provide that they may not be canceled or modified without 30 days’ prior notice
to Landlord.

 
c.  
Tenant, at its sole cost and expense, shall cause any permitted Alterations to
be performed in compliance with all applicable requirements of insurance
policies, Colorado and any applicable local law, and governmental bodies having
jurisdiction. In addition, Tenant, at its sole cost and expense, shall be
responsible for the acquisition of auxiliary aids, required under the ADA,
including all Alterations required: (i) as a result of Tenant, or any subtenant,
assignee or concessionaire, being a Public Accommodation (as defined in the
ADA); (ii) as a result of the Premises being a Commercial Facility (as defined
in the ADA); (iii) as a result of any leasehold improvements made to the Leased
Premises by or on behalf of Tenant, or any subtenant, assignee or
conces­sionaire (whether or not Landlord’s consent to such leasehold
improvements was obtained); or (iv) as a result of the employment by Tenant, or
any subtenant, assignee or concession­aire, of any individual with a disability.

 
d.  
Ownership and Removal of Alterations. Unless otherwise agreed to in writing by
both parties, all Alterations, whether made by Landlord or Tenant, including all
counters, screens, grilles, cabinetry work, partitions, paneling, carpeting,
drapes or other window coverings and light fixtures shall may be deemed a part
of the real estate and the property of Landlord and shall remain upon and be
surrendered with the Leased Premises without disturbance or injury, be removed
by Tenant.  If any of Tenant’s Property is removed, Tenant shall repair or pay
the cost of repairing any damage to the Premises or the Premises resulting from
the removal.

 
9.  
RIGHT OF ENTRY; REPORTING REQUIREMENTS.

 
a.  
Financial Reports. Tenant agrees that its applications, statements and financial
reports submitted by it to Landlord are material inducements to the execution by
Landlord of this Lease, and Tenant warrants that such applications, statements
and reports are, and all information hereinafter furnished by Tenant to Landlord
will be, true and correct in all material respects as of the date submitted.

 
Initials ______ / ______
 
Page 9

--------------------------------------------------------------------------------

 
 
b.  
Right of Inspection. Landlord, the Building Manager, if any, and their
employees, contractors and agents shall have the right to enter the Leased
Premises at all reasonable times after twelve (12) hours advance notice to
Tenant (except in the case of an emergency which shall require no notice) for
the purpose of inspecting it to show it to prospective purchasers, investors or
Mortgagees, inspecting the Changes or any Alterations or for ascertaining its
condition or whether Tenant is observing and performing its obligations under
this Lease, to make such alterations, repairs, maintenance, improvements or
additions to the Leased Premises as Landlord may deem necessary or desirable,
and during the last 180 days of the Lease Term or after an Event of Default to
show it to prospective tenants as permitted by the Colorado Marijuana Code.
Landlord shall also have the right to enter upon the Leased Premises for the
purpose of making any necessary repairs and performing any work that may be
necessary or by reason of Tenant's failure to make any such repairs or to
perform any such work. Landlord's rights of entry shall be exercisable only at
reasonable times, in a reasonable manner so as not to unreasonably interfere
with the operation of Tenant's business, at reasonable intervals and on
reasonable notice to Tenant as permitted by the Colorado Marijuana Code. Nothing
contained herein, however, shall impose or imply any duty on the part of
Landlord to make any repairs or perform any such work on the Leased Premises or
to the Changes or Alterations. In any circumstances where Landlord is permitted
to enter upon the Leased Premises, no such entry shall constitute an eviction or
disturbance of Tenant's use and possession of the Leased Premises or render
Landlord liable for damages of loss of business or otherwise or entitle Tenant
to be relieved from any of its obligations or grant Tenant any right of set-off
or recoupment or other remedy. Upon reasonable notice to Tenant, the Landlord
and/or its authorized representatives shall have the unlimited right to
inspect the premises to ensure compliance with the Colorado Marijuana Code.

 
c.  
MED Inspection. Upon notice of inspection by the Marijuana Enforcement Division,
or other state or local authorities, Tenant shall notify Landlord of such
inspection and Landlord shall have the unlimited right to be present at such
inspection and participate in such inspection.

 
d.  
Material Events. Tenant shall notify Landlord of any material event within 24
hours of such event. A material event includes but is not limited to: (i) notice
of violation, compliant, or other disciplinary action against Tenant, (ii)
inspection, investigation, or other material action by the federal, state or
local authorities, (iii) the occurrence of a robbery, burglary, or other
criminal action at the Leased Premises. Tenant shall provide Landlord with a
copy of any notice of violation, complaint, or other disciplinary action against
Tenant within two (2) business days of receipt of such notice. Tenant authorizes
Landlord to discuss with any state or local authority any such violation,
compliant, or other disciplinary action against Tenant.

 


e.  
Changes of Ownership. Tenant shall disclose any proposed change in ownership of
thirty (30) percent or more interest in Tenant to Landlord, and Landlord’s
written approval shall be required for such change of ownership, which approval
shall not be unreasonably withheld.

 
f.  
Procurement of Waivers. Tenant agrees to procure for Landlord such estoppel
certificates, Landlord and mortgagee's waivers or other similar documents as
Landlord may reasonably request.

 
g.  
Failure to comply with this Section 9 shall constitute a material breach with
ten (10) day right to cure.





 
10.  
RULES AND REGULATIONS . It is further agreed that the rules and regulations set
forth in Exhibit B shall be and are hereby made a part of this Lease, and Tenant
agrees that its employees and agents, or any others permitted by Tenant to
occupy or enter the Leased Premises, will at all times abide by these rules and
regulations and that a default in the performance and observance of these rules
and regulations shall cause Tenant to be in default of this Agreement. Landlord
reserves the right to make such other and further reasonable rules and
regulations as in its judgment may, from time to time, be needful and desirable
for the safety, care and cleanliness of the Leased Premises and for the
preservation of good order.

 
Initials ______ / ______
 
Page 10

--------------------------------------------------------------------------------

 
 
11.  
SUBLETTING/ASSIGNMENTS . Tenant shall not transfer, assign or encumber this
Agreement, or sublet the Leased Premises or any part thereof, without in each
case obtaining the prior written consent of the Landlord. In the event Landlord
consents to subletting of the Leased Premises, any and all rents or other
consideration for any reason received by Tenant in excess of the rents required
under this Agreement shall be construed as part of the Base Rent payable to
Landlord.  Any attempt by Tenant to assign, transfer, encumber or sublet this
Premises without Landlord’s written consent shall be void and shall give
Landlord the right and option to terminate this Agreement by written notice to
Tenant. The consent by Landlord to any assignment, transfer, subletting to any
party other than Landlord shall not be construed as a waiver or release of
Tenant from the terms of any covenant or obligation under this Lease nor shall
the collection or acceptance of Rent from any such assignee, transferee,
subtenant or occupant constitute a waiver or release of Tenant from any covenant
or obligation contained in this Lease, nor shall such assignment or subletting
be construed to relieve Tenant from giving Landlord  reasonable notice, nor from
obtaining the consent in writing of Landlord to any further assignment or
subletting. In the event that Tenant defaults hereunder Tenant hereby assigns to
Landlord any and all rent due from any subtenant of Tenant and hereby authorizes
each such subtenant to pay said rent directly to Landlord. Without limiting the
generality of the foregoing, if Landlord consents to an assignment or sublease
pursuant to this Section 11, Landlord may condition its consent upon the entry
by such transferee into an agreement (in form and substances satisfactory to
Landlord) with Landlord, by which such transferee assumes all of Tenant’s
obligations hereunder. Any assignment of this Lease to a wholly owned subsidiary
shall be permitted provided at all times the subsidiary remains wholly owned by
Tenant.

 
 
12.  
LIENS .

 
a.  
Liens Prohibited. Tenant shall not permit any mechanic’s or materialmen’s liens
to be filed against the real property of which the Premises form a part nor
against the Premises or Building.  The Landlord shall have the right at all
reasonable times to post and keep posted on the Premises any notices which it
deems necessary for protection from such liens.

 
b.  
Covenant against Liens. If, because of any act or omission (or alleged act or
omission) of Tenant, any mechanics' or other lien, charge, or order for the
payment of money or other encumbrances shall be filed or imposed against
Landlord, any Mortgagee, and/or any portion of the Leased Premises (whether or
not such lien, charge, order, or encumbrance is valid or enforceable as such),
Tenant shall, at its cost and expense, cause same to be discharged of record or
bonded within ten (10) days after notice to Tenant of the filing or imposition
thereof; and Tenant shall indemnify and defend Landlord against, and save
Landlord harmless from, all losses, costs, damages, expenses, liabilities,
suits, penalties, claims, demands, and obligations, including, without
limitation, reasonable counsel fees, resulting therefrom. If Tenant fails to
comply with the foregoing provisions, Landlord shall have the option of
discharging or bonding any such lien, charge, order, or encumbrance, and Tenant
agrees to reimburse Landlord (as additional rent) for all losses, costs,
damages, and expenses resulting therefrom or incurred in connection therewith,
together with interest thereon (at a rate equal to the Maximum Rate), promptly
upon demand.

 
 
13.  
HOLD HARMLESS; INDEMNIFICATION .

 
a.  
Landlord shall not be liable for any damage to, or loss of, property in the
Leased Premises belonging to Tenant, its employees, agents, visitors, licensees
or other persons in or about the Leased Premises, or for damage or loss suffered
by the business of Tenant, from any cause whatsoever, including, without
limiting the generality thereof, such damage or loss resulting from fire, steam,
smoke, electricity, gas, water, rain, ice or snow, which may leak or flow from
or into any part of the Leased Premises, or from breakage, leakage, obstruction
or other defects of the pipes, wires, appliances plumbing, air-conditioning or
lighting fixtures of the same, whether the said damage or injury results from
conditions arising upon the Premises or upon other portions of the Premise or
property of which the Leased Premises are a part, or from other sources.
Landlord shall not be liable in any manner to Tenant, its agents, employees,
invitees or visitors, or their property, caused by the criminal or intentional
misconduct, or by any act of neglect of third parties or of Tenant, Tenant's
agents, employees, invitees or visitors, or any other tenant. Tenant covenants
that no claim shall be made against Landlord by Tenant, or by any agent or
servant of Tenant, or by others claiming the right to be in the Leased Premises
through or under Tenant, for any injury, loss or damage to the Leased Premises
or to any person or property occurring upon the Leased Premises from any cause
other than the gross negligence of Landlord. In no event shall Landlord be
liable to Tenant for any consequential damages sustained by Tenant arising out
of the loss or damage toany property of Tenant.

 
Initials ______ / ______
 
Page 11

--------------------------------------------------------------------------------

 
 
b.  
Tenant agrees to indemnify and hold harmless Landlord from any and all claims,
charges, damages, fines, judgments, penalties, costs, liabilities, or losses
(including, without limitation, any and all sums paid for settlement of claims,
attorney fees, consultant, and expert fees) arising prior to, during, or after
the Lease term and arising out of, based upon or in connection with federal,
state, or local environmental laws, regulations, and requirements.
Such indemnification shall include, but shall not be limited to, any liability
with respect to any and all fuel chemical or plant nutrient pumps, tanks or
underground tanks currently or previously or in the future within the boundaries
of the Leased Premises. Without limitation of the foregoing, this
indemnification shall include any and all costs incurred due to any
investigation of the Leased Premises, any cleanup, removal, or restoration
mandated by federal, state, or local agencies or political subdivisions.

 
c.  
The indemnities contained herein shall survive the termination or expiration of
this Lease.

 
14.  
LIMITATION OF LIABILITY . Notwithstanding anything to the contrary contained in
this lease, Tenant agrees and understands that Tenant shall look solely to the
interest of Landlord in the Leased Premises including, but not limited to, all
rents, profits and proceeds, for the enforcement of a judgment (or other
judicial decree) requiring the payment of money by Landlord to Tenant by reason
of default, breach or event of default of Landlord in performance of its
obligations under this Lease, it being intended that there will be absolutely no
personal liability on the part of Landlord, and no other assets of Landlord, the
investors in Landlord, or of Landlord's partners, if any, shall be subject to
levy, execution, attachment or any other legal process for the enforcement or
satisfaction of the remedies pursued by Tenant in the event of a default,
breach, or event of default, this exculpation of liability to be absolute and
without exception.

 
15.  
ORDINANCES AND STATUTES . Tenant shall comply with all statutes, ordinances and
requirements of all municipal, state and federal authorities now in force
(excepting any federal law pertaining in any way to marijuana), or which may
hereafter be in force, pertaining to the Leased Premises occasioned by or
affecting the use thereof by Tenant. The commencement of pendency of any state
or federal court abatement proceedings caused by the Tenant, or affecting the
Tenant’s use of the Leased Premises shall, at the option of the Landlord, be
deemed a breach hereof by Tenant.



 
16.  
DESTRUCTION/RESTORATION OF PREMISES.

 
a.  
Leased Premises Untenable.
 
In the event of a particular destruction or partial destruction of the Leased
Premises during the Lease Term, without the fault or neglect of Tenant, its
agents, invitees or employees, causes the Leased Premises to be so damaged by
fire or other casualty as to render the Leased Premises wholly untenantable, and
if such damage shall be so great that a competent architect, in good standing in
the County of Denver, selected by Landlord, certifies in writing that the Leased
Premises, with the exercise of reasonable diligence, cannot be made fit for
occupancy within one hundred twenty (120) days from the destruction, then this
Agreement shall terminate, Tenant shall surrender to Landlord the Leased
Premises, and Landlord may re-enter and take possession of the Leased Premises
and remove Tenant therefrom. Tenant shall pay all rent up to the time of such
termination of this Agreement. If, however, the architect selected by Landlord
certifies that the Leased Premises can be made tenantable within one hundred
twenty (120) days from the occurrence of damage, then Landlord shall forthwith
repair the same, and rent shall be abated for the period during which the
repairs are being made.

 
b. 
Partial Damage.

 
1. 
In the event of a particular destruction or partial destruction of the Leased
Premises during the Lease Term, without the fault or neglect of Tenant, its
agents, invitees or employees, causes the Leased Premises to be partially
damaged, but not so as to render it wholly untenable, the Landlord, after
receiving notice in writing of the occurrence of the damage, shall repair the
Leased Premises with reasonable promptness, and rent shall be abated to the
extent that the Leased Premises are untenable.

 
2. 
If the fire or other casualty causing injury to the Leased Premises is caused by
the negligence or misconduct of Tenant, its agents, servants or employees, or by
any other person entering the Leased Premises under express or implied
invitation of Tenant, such injury shall be repaired by Landlord at the expense
of Tenant.

 
 
Initials ______ / ______
 
Page 12

--------------------------------------------------------------------------------

 
 
3. 
If a portion of the building containing  the Leased Premises is so injured or
damaged (even if the Leased Premises is not damaged) such  that Landlord decides
it is necessary to reconstruct, rebuild or raze the Leased Premises, then
Landlord may terminate this Agreement upon thirty (30) days’ notice in writing
to Tenant.  If such notice is given, this Agreement shall terminate from the
date of the occurrence of the damage, and Tenant shall pay apportioned rent up
to such date, and both parties shall be discharged of all further obligations
hereunder.

 
c. 
Except as provided in this Section, there shall be no abatement of rent and no
liability of Landlord by reason of any injury to or interference with Tenant’s
business or property arising from the making of any repairs, alterations or
improvements to any portion of the Leased Premises or to fixtures and equipment
therein.  Tenant understands Landlord will not carry insurance of any kind on
Tenant’s furnishings, fixtures, equipment or improvements or on any other
property of Tenant, and that Landlord shall not have any repair or replacement
obligation for such items.

 
d. 
If the Leased Premises is damaged as a result of any cause other than fire or
other casualty, the Landlord shall not be required to repair the Leased Premises
if the damage is greater than ten percent (10%) of the full replacement cost
relative to the Leased Premises, as applicable.  If the Landlord elects not to
repair the Leased Premises, this Agreement shall terminate from the date of the
occurrence of the damage, and Tenant shall pay rent apportioned to such date,
and both parties shall be free and discharged of all further obligations under
this Agreement.

 
17. 
DEFAULT.

 
a. 
Default Events. The occurrence of any one of the following events shall
constitute a default and breach of this Agreement by Tenant:

 
1. 
The vacating or abandonment of the Leased Premises by Tenant. Failure to occupy
and operate the Leased Premises for ten (10) consecutive days shall be deemed an
abandonment and vacation;

 
2. 
The failure to report as required by Section 9 of this Agreement;

 
3. 
If the Tenant fails to observe or fails to perform, or violates any of the
covenants, conditions or provisions of this Lease, and if such failure or
violation is not cured within five (5) days after written notice has been sent
to Tenant, unless the default cannot reasonably be cured within five (5) days
and Tenant takes action to cure the default within the five (5) day period and
diligently and in good faith continues to cure the default;

 
4. 
The making by Tenant of any general assignment for the benefit of creditors; the
filing by or against Tenant of a petition to have Tenant adjudged a bankrupt or
of a petition for reorganization or arrangement under any law relating to
bankruptcy (unless, in the case of a petition filed against Tenant, the petition
is dismissed within sixty (60) days); the taking of possession of substantially
all of Tenant’s assets located at the Premises or of Tenant’s interest in this
Agreement, where possession is not restored to Tenant within thirty (30) days;
or the attachment, execution or other judicial seizure of substantially all of
Tenant’s assets located at the Premises or of Tenant’s interest in this
Agreement where such seizure is not discharged within thirty (30) days;

 
5. 
Failure to pay rent or any other sums payable by Tenant under this Lease when
due after Landlord provides Tenant with written notice of such failure to pay
and Tenant fails to cure after five (5) days of receipt of such notice;

 
6. 
Any representation or warranty by Tenant was materially false or inaccurate at
the time of the execution of this Lease.

 
b. 
Notice of Default. Notices given under Section a. above shall specify the
alleged default and the applicable Lease provisions, and shall demand that
Tenant perform the provisions of this Lease within the applicable period of
time, or quit the Leased Premises. No such notice shall be deemed a forfeiture
or a termination of this Lease unless Landlord so elects in the notice.

 
c. 
Landlord’s Remedies Where Tenant in Default.

 
Initials ______ / ______
 
Page 13

--------------------------------------------------------------------------------

 
 
1. 
Eviction and Termination of Agreement.  In the event of any material breach that
is incurable or in the event of any default or breach of this Agreement that
remains uncured for a period of five (5) days after Landlord provides written
notice to Tenant of Tenant’s default, Landlord, in addition to other rights and
remedies it has, shall have the right to terminate this Agreement and re-enter
and take possession of the premises, in accordance with Colorado Unlawful
Detainer / Eviction law, C.R.S. § 13-40-101, et seq. (“ Unlawful Detainer
Statute ”) unless such default cannot reasonable be cured within five (5) days
due to no fault of the Tenant and Tenant takes action to cure the default within
the five (5) day period and diligently and in good faith continues to cure the
default. The parties agree that the Unlawful Detainer Statute, as amended from
time to time, shall govern the procedure for eviction of Tenant by Landlord. The
Unlawful Detainer Statute currently provides:

 
1. 
If the Tenant fails to pay rent on time or violates any other condition or
covenant of this Agreement, Landlord may serve on Tenant a three (3) day notice
in writing requiring in the alternative payment of the rent (or compliance with
the condition or covenant) or the delivery of the possession of the Leased
Premises (“Demand for Possession”).

 
2. 
If Tenant fails to cure any financial obligation or violation of any covenant or
obligation in this Agreement, within three (3) days after the Demand for
Possession, this Agreement is terminated and Landlord may take possession of the
Leased Premises without further notice to Tenant, and without prejudicing
Landlord’s rights to damages.

 
3.  
The Demand for Possession shall be made in writing, specifying the grounds of
Landlord’s right to possession of the Leased Premises, describing the same, and
the time when the same shall be delivered up, and shall be signed by the person
claiming such possession, his agent, or his attorney.

 
 
Initials ______ / ______
 
Page 14

--------------------------------------------------------------------------------

 
 
 
 
4.  
Abandonment of Leased Premises.  If the Leased Premises are left vacant and any
part of the rent reserved hereunder is not paid, then the Landlord may, without
being obligated to do so, and without terminating this Agreement, retake
possession of the Leased Premises and rent the same for such rent, and upon such
conditions as the Landlord may think best, making such change and repairs as may
be required, giving credit for the amount of rent so received less all expenses
of such changes and repairs, and the Tenant shall be liable for the balance of
the rent herein reserved.

  
5.  
Tenant shall be served with the Demand for Possession or Notice to Quit by
delivering a copy of the Demand or notice to Tenant or other person occupying
the Leased Premises, or by leaving a copy with some person or member of Tenant’s
family over the age of fifteen residing on or in charge of the Leased Premises,
or, in case no one is on the Leased Premises at the time service is attempted,
by posting a copy in some conspicuous place on the Leased Premises.

 
6.  
If Landlord terminates this Agreement per this Section, Landlord shall be
entitled to recover from Tenant all damages incurred by Landlord by reason of
Tenant’s default, including but not limited to, breach of this Agreement, the
cost of recovering possession of the Leased Premises, expenses of re-letting,
including necessary renovation and alteration of the Leased Premises; reasonable
attorney’s fees, any real estate commission actually paid, and the amount of the
rent and other charges reserved herein for the balance of the Lease Term less
the actual rent received by Landlord during such period.  Unpaid installments of
rent or other sums shall bear interest at the rate of eighteen percent (18%) per
annum.

 
2.  
Maintain Tenant’s Right to Possession. Landlord may choose to maintain Tenant’s
right to possession, in which case this Agreement shall continue in effect
whether or not Tenant shall have abandoned the Leased Premises.  In such event,
Landlord shall be entitled to enforce all of Landlord’s rights and remedies
under this Agreement, including the right to recover rent, as it becomes due,
and all resulting damages, costs and legal fees.

 
3.  
Removal of Property from the Leased Premises.

 
1.  
In addition to the other rights and remedies available to Landlord, if an event
of default has occurred, Landlord, may, apply to any court having jurisdiction,
for the appointment of a receiver of all and singular the demised Leased
Premises, the improvements and Buildings located thereon, and the personal
property located therein, and thereupon it is expressly covenanted and agreed
that the court shall without notice forthwith appoint a receiver with the usual
powers and duties of receivers in like cases.

 
2.  
In addition to the other rights and remedies available to Landlord, if an event
of default has occurred, the Landlord or any appointed receiver of Landlord’s
choosing may enter the Leased Premises and take possession the Leased Premises
and 1) remove all property, including but not limited to any and all goods,
wares, equipment, fixtures, furniture, and other personal property of Tenant
situated on the Leased Premises from the Leased Premises as permitted by the
Colorado Marijuana Code, 2) destroy all marijuana plants in accordance with the
Colorado Marijuana Code.  Such property may be removed and stored in any other
place in the Leased Premises or in any other place, for the account of and at
the expense and risk of Tenant. Landlord may take such action without liability
for trespass or conversion. Tenant hereby waives all claims for damages that may
be caused by the re-entry of Landlord and taking possession of the Leased
Premises or removing or storing the furniture and property.  Tenant shall hold
Landlord harmless from any loss, costs, or damage occasioned by Landlord, and no
such re-entry shall be considered or construed as forcible entry.

 
3.  
No such re-entry or taking possession of the Leased Premises by Landlord or
receiver shall be construed as an election of Landlord to terminate this
Agreement unless a written notice of such intention is given to Tenant (as set
forth above) or unless the termination of this Agreement is ordered by a court
of competent jurisdiction.

 
4.  
Abandonment of Leased Premises.  If the Leased Premises are left vacant and any
part of the rent reserved hereunder is not paid, then the Landlord may, without
being obligated to do so, and without terminating this Agreement, retake
possession of the Leased Premises and rent the same for such rent, and upon such
conditions as the Landlord may think best, making such change and repairs as may
be required, giving credit for the amount of rent so received less all expenses
of such changes and repairs, and the Tenant shall be liable for the balance of
the rent herein reserved.

 
Initials ______ / ______
 
Page 15

--------------------------------------------------------------------------------

 
 
 
 
18.  
EMINENT DOMAIN.

 
a.  
Effect on Lease. If more than twenty five percent (25%) of the Leased Premises
shall be taken or appropriated by any public or quasi-public authority under the
power of Eminent Domain, either party shall have the right, at its option, to
terminate this Agreement, and Landlord shall be entitled to any and all income,
rent, award or any interest which may be paid or made in connection with such
public or quasi-public use or purpose, and Tenant shall have no claim against
Landlord for the value of any unexpired Lease Term.  If less than twenty five
percent (25%) is taken or more than twenty five percent (25%) is taken and
neither party elects to terminate this Agreement, the rent to be paid by Tenant
shall be equitably reduced. If any part of the Building other than the Leased
Premises may be so taken or appropriated, Landlord shall have the right at its
option to terminate this Agreement and shall be entitled to the entire award as
provided above.

 
b.  
Effect on Lease for Temporary Loss. In the event of a temporary taking or
condemnation of all or any part of the Premises for any public or quasi-public
use or purpose, this Lease shall be unaffected and Tenant shall continue to pay
in full Basic Rent and all Additional Rent payable for any such period. In the
event of any such temporary taking, notwithstanding the provisions of Paragraph
18(a) Tenant shall be entitled to claim, prove and receive the portion of the
award for such taxing that represents compensation for use or occupancy of the
Leased Premises during the Term, and Landlord shall be entitled to appear,
claim, prove and receive the portions of the award that represent the cost of
restoration of the Premises and the use or occupancy of the Premises after the
end of the Term.

 
19.  
PAYMENTS AFTER TERMINATION .  No payments of money by Tenant to Landlord after
the Termination Date of this Agreement, or after the giving of any notice by the
Landlord to the Tenant, shall reinstate, continue or extend the Lease Term or
affect any notice given by the Landlord prior to the payment of such money. It
is agreed that after the service of notice or commencement of a suit or after
final judgment granting the Landlord possession of the Leased Premises, Landlord
may receive and collect any sums of rent due, or any other sums of money due
under the terms of this Agreement, and the payment of such sums of money,
whether as rent or otherwise, shall not waive said notice, or in any manner
affect any pending suit or judgment obtained.

 
20.  
SUBORDINATION, STATEMENTS AND ATTORNMENT.

 
a.  
Subordinate. This Agreement shall be subordinate and subject to any mortgage or
deed of trust covering the Leased Premises, at any time made, and to all
advances made or to be made upon the real property on which the Leased Premises
are a part.

 
b.  
Statement of Lease. Tenant shall at any time, and from time to time, upon not
less than ten (10) days prior written notice from Landlord, execute, acknowledge
and deliver to Landlord a statement in writing certifying this Agreement is
unmodified and in full force and effect (or, if modified, stating the nature of
the modification and certifying that this Agreement, as modified, is in full
force and effect) and the dates to which rental and other charges are paid in
advance, if any, and acknowledging that there are not, to Tenant’s knowledge,
any uncured defaults on the part of Landlord or specifying such defaults if any
are claimed.  It is expressly understood and agreed that any such statement may
be relied upon by any prospective purchaser or encumbrance of all or any portion
of the real property of which the Leased Premises are a part.  Tenant’s failure
to deliver such statement within this time frame shall be conclusive upon Tenant
that this Agreement is in full force and effect, without modification except as
may be represented by Landlord, that there are no uncured defaults in Landlord’s
performance, and that not more than two months rental has been paid in advance.

 
21.  
SIGNS. Tenant shall not erect any other signs or lettering without the express
written consent of Landlord.

 
22.  
QUIET ENJOYMENT . Tenant, in consideration of paying rent and keeping all
covenants of this Agreement on its part, shall have and enjoy the Leased
Premises and the improvements during the Lease Term without hindrance or
interference by anyone except as expressly described herein.

 
23.  
NUISANCE/WASTE . Tenant shall not do or permit anything to be done in or about
the Leased Premises which will in any way obstruct or interfere with the rights
of other tenants or occupants of the Building or injure or annoy them, nor shall
Tenant cause, maintain or permit any nuisance in, on or about the Leased
Premises. Tenant shall not commit any waste in or upon the Leased Premises.

 
Initials ______ / ______
 
Page 16

--------------------------------------------------------------------------------

 
 
 
24.  
ASSUMPTION OF RISK . Notwithstanding anything contained in the Lease to the
contrary, Tenants, for themselves, their personal representatives, heirs,
successors, trustees, legal representatives, assigns, invitees and guests,
hereby assume all risks of use of the Leased Premise for all purposes related to
marijuana whether such risks are caused by negligence of any person, firm or
otherwise. Tenant understands that marijuana activities may be illegal under
federal law.

 
25.  
LANDLORD HAS NO PARTICIPATION. Landlord specifically acknowledges and states
that Landlord has no participation, express or implied, in any marijuana related
operations of the Tenant.

 
26.  
SURRENDER OF PREMISES . Tenant agrees to surrender the Premises at the
termination of the tenancy created in this Agreement, in the same condition as
they have been received, reasonable use, wear and tear excepted.

 
27.  
TENANT IN POSSESSION AFTER TERMINATION . In the event Tenant retains possession
of the Leased Premises or any part thereof after the termination of the Lease
Term, Tenant agrees to pay rent at the rate of one and one-half (1 1/2 ) times
the Base Rent, as adjusted, on a monthly basis payable in advance, for each
month or any portion thereof during such possession period.  Such rent shall be
payable monthly in advance on the first day of each and every month of any such
period of possession.  Retention of the Leased Premises by Tenant, as stated in
this Section, shall not be deemed to be a holding over, or a right to hold over,
and Landlord shall be entitled to all remedies provided by this Agreement, in
addition to rent as stated in this Section.

 
28.  
SALE BY LANDLORD . In the event of a sale or conveyance by Landlord of the
Leased Premises, the sale shall operate to release Landlord from any liability
upon any of the covenants or conditions, expressed or implied, contained in this
Agreement in favor of Tenant. In such an event, Tenant agrees to look solely to
the responsibility of the successor in interest of Landlord in and to this
Agreement.

 
 
29.  
DUE AUTHORIZATION . Each party signing this Lease Agreement hereby individually
represents, warrants and covenants to the other that (i) it has the power and
authority to enter into this Lease Agreement and to fully perform all of the
obligations contained herein, and (ii) the execution and delivery hereof does
not and will not violate any other agreement or commitment by which either is
bound.

 
 
30.  
NO BROKER OBLIGATION . Each party represents to the others that it has not
incurred any obligation to any broker or real estate agent with respect to this
Lease. Each party indemnifies the other against any broker or real estate agent
claiming through such party

 
 
31.  
NOTICE . If the parties wish to contact or notify each other concerning the
subject matter herein, they shall deliver written notice, via U.S. Mail,
certified, return receipt requested, as follows.  Said notice shall be effective
when deposited and postmarked in the U.S. Mail.  Fax and E-mail information
provided for informal notice only.  However, all notices shall be copied via
E-mail.

 
 
 
 
IF TO LANDLORD TO;
J Done, LLC
C/O Corey Wiegand, CEO Home Treasure Finders, Inc.
 
4318 TENNYSON ST
DENVER, CO80212
             

 
Initials ______ / ______
 
Page 17

--------------------------------------------------------------------------------

 



 
If to Tenant or Personal Guarantor :

 

 
______ ___________________________
       

 

 
32.  
WAIVER. No provision of this Lease Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by all parties.  No waiver by any party of any breach of, or of
compliance with, any condition or provision of this Lease Agreement by any other
party shall be considered a waiver of any other condition or provision or of the
same condition or provision at another time. The acceptance of rent under this
Lease Agreement shall not be construed to be a waiver of any breach by Tenant of
any term, covenant or condition of this Lease Agreement, regardless of
Landlord’s knowledge of such breach at the time of acceptance of the rent.  The
remedies given to the Landlord in this Lease Agreement shall be cumulative, and
the exercise of any one remedy by Landlord shall not be to the exclusion of any
other remedy. Landlord’s failure to give notice of, demand, or collect any sums
due under this Agreement shall not release Tenant from the obligation of
payment.

 
 
33.  
ENTIRE AGREEMENT, SEVERABILITY . This Lease Agreement constitutes the entire
understanding and agreement of the parties with respect to the subject matter
hereof. If any provision of this Lease Agreement shall be held to be invalid,
the validity of the remainder of this Lease Agreement shall not be affected
thereby in any respect.

 
34.  
GOVERNING LAW, VENUE AND ATTORNEY’S FEES . The validity, interpretation,
construction and performance of this Lease Agreement shall be governed by the
laws of the State of Colorado.  If any action at law or in equity is necessary
to enforce or interpret the terms of this Lease Agreement, venue shall be in
Denver County, Colorado, and the prevailing party shall be awarded reasonable
attorneys’ fees, expert fees and all costs, in addition to any other relief to
which the party may be entitled.

 
35.  
ARM’S LENGTH, ENCOURAGEMENT TO CONSULT WITH INDEPENDENT LEGAL COUNSEL . The
parties hereby agree and acknowledge that this Lease Agreement was prepared and
executed at arm's length and after free and full negotiation by the parties, and
that there shall be no presumption to construe the terms of this Lease Agreement
in favor of one party and against another, but rather the terms of this Lease
Agreement shall be construed objectively as written.

 
36.  
JOINT AND SEVERAL . If there are more than one entity or person which are the
Tenant under this Lease, the obligations im­posed upon Tenant under this Lease
shall be joint and several.

 
37.  
FURTHER PERFORMANCE. The parties agree to execute any and all additional
documents necessary to accomplish the purposes of this Lease Agreement.

 
38.  
BINDING EFFECT .  This Lease Agreement shall be binding upon and shall inure to
the benefit of any heirs, successors or assigns of the parties hereto.

 
39.  
FEDERAL LAW . Landlord may terminate this Lease, and the Parties will owe no
further duties to each other, if, in the Landlord’s reasonable opinion, federal
enforcement priorities changes so that the either the Landlord or the Premise
face a risk of civil or criminal action by the Federal Government or any third
party due to Tenant’s permitted use of the Premise.

 
40.  
REGULATORY APPROVAL.   The Parties hereto acknowledge and agree that the terms
of this Agreement are subject to the approval of the applicable state or local
licensing authority (“Authorities”) and shall negotiate in good faith to conform
with any guidance provided by the Authorities relating to this Agreement.
 
 

 
Initials ______ / ______
 
Page 18

--------------------------------------------------------------------------------

 
 
 
41. 
ADDITIONAL PROVISIONS.  
1) TENANT AGREES TO BUILD OUT UNITS 4440 GARFIELD USING PERMITS ALREADY
SUBMITTED TO DENVER COUNTY BY LICENSED CONTRACTOR GABE ARCHULETTA WITH GLOBAL
ONE, INC.
2) Tenant reserves the right to alter the location of secondary walls but will
construct primary dividing wall the length of the space as shown in plans.  Any
alteration to the plan would be done according to city code and would be
approved by planning department of Denver.  Landlord would be notified of all
alterations. 
3) Tenant agrees to give landlord first right to bid on services and products. 
Tenant will be permitted to seek alternative bids.  Landlord will have 7 days to
submit all final bids for work or services.  Should landlord or its preferred
contractors not reply within 7 days, tenant may accept bid from alternative
contractor/service provider and commence work.  Tenant need not furnish landlord
with other bids or price paid for work and services preformed. 
4) Tenant will have immediate permission to install alarm and surveillance
cameras and attach to building as needed.
   

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the date set forth below.


JDONE LLC
 

     
By: /s/ JAMES WIEGAND
Dated: 11/5/2014
 
Its: MANAGING MEMBER
                           
DDI CREATIONS LLC
         
By: /s/ ,PETER DEMOREJON                                                      
Dated: 11/5/2014
 
Its: MANAGING MEMBER                       
                     
By: /s/ GERRY REIF                                                 
Dated: 11/5/2014
 
Its: MANAGING MEMBER                      
   

 
 


 
                                         
Initials ______ / ______
 
Page 19

--------------------------------------------------------------------------------

 
 
 
Exhibit A
Floor Plan of Leased Area
 
 
 
 
 
 
 
 
 
Initials ______ / ______
 
Page 20

--------------------------------------------------------------------------------

 
 
EXHIBIT B
RULES AND REGULATIONS
 
a.  
The sidewalks, entries, and passages shall not be obstructed by Tenant, its
agents, or used by them for any purpose other than ingress and egress.

 
b.  
There shall be no signs, notices, advertisements, or other inscriptions placed
upon the Building without prior permission from Landlord.

 
c.  
Water closets and other water fixtures shall not be used for any purpose other
than that for which the same are intended, and any damage resulting to the same
from misuse by Tenant, its agents, or employees, shall be paid by Tenant.  No
person shall waste water by tying back or wedging the faucets, or in any other
manner.

 
d.  
No animals shall be allowed in the Building or on the grounds other than the
pets of Tenant approved by Landlord, customers, Landlord and other Tenants.

 
e.  
Bicycles or other vehicles shall not obstruct sidewalks or entrances of the
Building.

 
f.  
No person shall disturb the occupants of the Building or an adjoining building
or Premises by the use of any radio or musical instrument or by the making of
loud or improper noises.

 
g.  
Tenant shall not allow anything to be placed on the outside window ledges of the
Building, nor shall anything be thrown by Tenant, its agents, or employees, out
of the windows or doors of the Building.

 
h.  
No additional lock or locks shall be placed by Tenant on any door in the
Building without prior written consent of Landlord.

 
i.  
No awnings shall be placed over the windows except by consent of Landlord.

 
j.  
Tenant, before closing and leaving the Premises at any time, shall ensure that
all windows are closed in order to avoid possible damage from fire, storm or
freezing.

 
k.  
Tenant shall not install or operate any steam or gas engine or boiler or carry
on any mechanical business in the Premises.  The use of oil, gas or flammable
liquids for heating, lighting or any other purpose is prohibited.  Explosives or
other articles deemed extra hazardous shall not be brought into the Building.

 
l.  
Tenant shall not mark upon, paint signs upon, cut, drill into, drive nails or
screws into, or in any way deface the walls, ceilings, partitions of floors of
the Premises or of the Building without the consent of Landlord.



 
Initials ______ / ______
 
Page 21

--------------------------------------------------------------------------------

 
 
 
EXHIBIT C
 
Personal Guarantee
 
FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which is
hereby acknowledged, the undersigned (“Guarantor”) hereby personally guarantees
the payment by Tenant to Landlord of all sums, including all applicable
attorney's fees and other costs and expenses of collection due or becoming due
under the Lease and the full performance of all other obligations of Tenant
provided thereunder. This Continuing Guaranty is absolute and complete, and
acceptance and notice of acceptance thereof by Landlord and Tenant are therefore
unnecessary and are hereby expressly waived by Guarantor. This obligation and
liability on the part of the Guarantor shall be primary and not a secondary
obligation and liability, due immediately upon demand without recourse first
having been had by Landlord from Tenant. The undersigned hereby waives the
benefits of all provisions of law for stay or delay of execution of sale of
property or other satisfaction or judgment against any person or organization on
account of the obligation and liability hereunder until judgment be first
obtained against the Tenant and execution thereon returned unsatisfied, or until
it is shown that Tenant shall have no property available for the satisfaction of
any amounts or obligations guaranteed hereby or until any other proceedings can
be had. This Continuing Guaranty and all obligations of any representatives,
heirs and assigns of the Guarantor shall inure to the benefit of the successors
and assigns of the Landlord This Continuing Guaranty shall be construed in
accordance with the laws of the State of Colorado and enforceable under the
jurisdiction of its courts.               
 
The duration of this Personal Guarantee shall remain in force for Five (5) years
from the Execution date of this Lease.
 
 
Dated: 11/5/2014
 
/s/ GERRY REIF , Personal Guarantor, individually




Dated: 11/5/2014


/s/ ,PETER DEMOREJON, Personal Guarantor, Individually


 


Initials ______ / ______
 
Page 22

--------------------------------------------------------------------------------

 

